Title: From Benjamin Franklin to John Hughes, [1766]
From: 
To: 


The addressee of the letter of which this is a fragment and the matter to which it refers are made clear by a letter Franklin wrote Galloway, June 18, 1767 (Princeton Univ. Lib.), and by entries in Franklin’s accounts dated June 2, 1769. During Franklin’s stay in America, 1762–64, one Mitchell (perhaps Abraham Mitchell, a Philadelphia hatter) asked him for a letter of credit to be used in England to buy some lands in partnership with John Hughes. Hughes engaged, Sept. 21, 1764, to guarantee Franklin against loss. On the strength of Franklin’s letter of credit Mitchell borrowed £260 from the London banker, Henton Brown. Not being reimbursed by Mitchell, Brown began to press Franklin for payment, and Franklin now sought assurance that Hughes would meet his obligation promptly.
 
[1766]
[First part missing] satisfy Mr. Henton Brown as you desire, [torn] what you say that you shall be able to pay it [torn] four Months: My Expences here are very con[siderabl]e, and my Income much lessened of late by the [terminat]ion of my Partnership with Mr. Hall, so that I [shall?] be straitned in the Spring when about to return [if?] you disappoint me. I am and ever shall be with sincere Esteem Dear Friend, Yours very affectionately
B Franklin
